Claim Interpretation
 Applicant’s arguments, see page 12, first full paragraph-fifth full paragraph of Applicant’s remarks, filed 3/19/2021, with respect to the claim interpretation of the claim limitations “the positioning and retaining arrangement” under 35 U.S.C. § 112(f) have been fully considered and are persuasive. Because the claim limitation recites sufficient structure to preclude interpretation under 35 U.S.C. § 112(f), the limitations will be interpreted under its broadest reasonable interpretation and not as a means-plus-function limitation.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Berthon-Jones et al (WO2004/041342A1), discloses a respiratory mask assembly including frame including a main body (512) (chassis) and a support including a tapered neck (540) (top edge) extending from the main body (512) (para [0183), the main body including a pair of lower headgear connectors (532) (receptacles) configured to connect to the frame (para [0183]); wherein the frame (512) includes am opening (536) (central aperture) having a closed shape (para [0182]): a cushion component (514) (cushion/secondary frame) configured to releasably couple with the frame, the cushion component (514) including a body portion (518) (secondary frame portion) and a sealing portion (516) (cushion), wherein the body portion is relatively harder than the sealing portion, the body portion forming a breathing chamber pressurizable to a therapeutic pressure (para [0179]), and the body portion including a circular inlet opening (520) (connector) structured to receive a flow of air at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/DOUGLAS Y SUL/Examiner, Art Unit 3785    

/COLIN W STUART/Primary Examiner, Art Unit 3785